Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 10, 12 and 13, line 5, the limitation “the air” is unclear if it is referring to the cabin inside air recite din line 3, or another air.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kominani (JP 2013-220706) in view of Naoki (JP 61-083291).
Regarding claim 7, Kominani teaches a heat medium heating device (10) comprising a PTC heater (26) including a PTC element (27) having a first face and a second face (as shown in Fig. 3), a first electrode plate (one of electrode plates 28) provided on the first face of the PTC element (as shown in Fig. 3) and including a first terminal (one of terminals 29), and a second electrode plate (one of electrode plates 28) provided on the second face of the PTC element (as shown in Fig. 3) and including a second terminal (one of terminals 29); a control board (33) including a first connection portion (portion of terminal block 42) to which the first terminal is connected (p.0039; p.0049; as shown in Fig. 2 and 4), and a second connection portion (another portion of terminal block 42) to which the second terminal is connected (p.0039; p.0049; as shown in Fig. 2 and 4); a casing (combination of 11 and 13) configured to house the PTC heater and the control board in a stacked state (as shown in Fig. 2-4), and including a 
Kominani fails to disclose wherein a distal end portion of the first terminal and the first connection portion are disposed facing each other in a stacking direction of the PTC heater and the control board, and a distal end portion of the second terminal and the second connection portion are disposed facing each other in a stacking direction of the PTC heater and the control board.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the terminals and connecting portions of Kominani, with Naoki, by adopting the construction and arrangement of the terminals and connecting portions of Naoki, as an alternative to the construction of the terminals and connecting portions of Kominani.
It would have been an obvious matter of design choice to provide the terminal and connection portion disposed facing each other in a stacking direction of the PTC heater and control board since the applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the construction and arrangement of the terminals and connection portions of Kominani.
Regarding claim 8, Kominani and Naoki combined teach the heat medium heating device as set forth above, wherein the first and second terminals include at least two bending portions (Naoki; as shown in Fig. 9).
Regarding claim 9, Kominani and Naoki combined teach the heat medium heating device as set forth above, wherein a heat medium introduced into the casing flows branching into the first and second heat medium flow paths (Kominani; p.0038; p.0053-0054).
Regarding claims 10, 12 and 13, Kominani and Naoki combined teach a vehicular air conditioning device (Kominani; 1; Fig. 1) comprising the heat medium 
Regarding claim 11, Kominani and Naoki combined teach the heat medium heating device as set forth above, wherein a heat medium introduced into the casing flows branching into the first and second heat medium flow paths (Kominani; p.0038; p.0053-0054).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2012/0193339, US 2013/0026151 and US 2008/0053981.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                             
03/11/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761